DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi (WO2016/042896).
Regarding claim 1, Atsushi discloses a fuel injection valve comprising: 
a valve body (114); a mover (102) that drives the valve body (lines 328-329); a magnetic core (107) that attracts the mover (Lines 328-329); and a magnetic core downstream flow path representing a flow path that is formed on a downstream side of the magnetic core (Examiner’s Annotated Figure 1), wherein the mover (102) includes a mover upstream flow path (Examiner’s Annotated Figure 1) representing a flow path that is connected to the magnetic core downstream flow path (Figure 2) to allow fuel to flow downstream (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight), and a radial length of an overlap between a downstream opening surface (107B) of the magnetic core downstream flow path and an upstream opening surface (102 A) of the mover upstream flow path is smaller than a radial length of the magnetic core downstream flow path (Figure 1).
Regarding claim 2, Atsushi discloses the fuel injection valve according to claim 1, wherein when the mover (102) moves in a radial direction, a ratio of a radial length L21 of a first mover upstream flow path formed on a side of a movement direction of the mover to a radial length L11' of a first magnetic core downstream flow path formed on the side of the movement direction of the mover is larger than a ratio of a radial length L22 of a second mover upstream flow path formed on a side opposite the movement direction of the mover to a radial length L12' of a second magnetic core downstream flow path formed on the side opposite the movement direction of the mover (The spacing provided on each sides of members 132 and 133 provide for the claimed ratio).
Regarding claim 3, Atsushi discloses the fuel injection valve according to claim 1, wherein the mover (102) is provided with a mover downstream flow path (Examiner’s Annotated Figure 1) that is connected to a downstream opening surface of the mover upstream flow path (Examiner’s Annotated Figure 1) and has an upstream opening surface (Examiner’s Annotated Figure 1) having a larger cross-sectional area than a cross- sectional area of the downstream opening surface of the mover upstream flow path (Examiner’s Annotated Figure 1).

    PNG
    media_image1.png
    682
    776
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 4, Atsushi discloses the fuel injection valve according to claim 1, wherein the mover upstream flow path is formed of a recess portion that is formed in an annular shape in the mover and is recessed downstream (Examiner’s Annotated Figure 1).
Regarding claim 5, Atsushi discloses the fuel injection valve according to claim 3, wherein a plurality of the mover downstream flow paths are formed in a cylindrical shape in the mover (Examiner’s Annotated Figure 1, There are 2 mover downstream flow paths).
Regarding claim 6, Atsushi discloses the fuel injection valve according to claim 1, wherein in a valve open state, an entirety of the upstream opening surface of the mover 
Regarding claim 7, Atsushi discloses the fuel injection valve according to claim 2, wherein the magnetic core downstream flow path is formed between an outer diameter portion of the valve body and an inner diameter portion of the magnetic core (Figure 2), and when the mover moves in the radial direction, the radial length L12' of the second magnetic core downstream flow path formed on the side opposite the movement direction of the mover is larger than the radial length L11' of the first magnetic core downstream flow path formed on the side of the movement direction of the mover (The mover is centrally aligned; As such, radial movement of the mover will provide for the claimed relationship).
Regarding claim 8, Atsushi discloses the fuel injection valve according to claim 6, wherein when the mover moves within a set range in the radial direction, the entirety of the upstream opening surface of the mover upstream flow path overlaps the downstream opening surface of the magnetic core downstream flow path in the radial direction (Figure 2, The structure will provide for limited radial movement of the mover; The surfaces overlap, as depicted in the figure).
Regarding claim 9, Atsushi discloses the fuel injection valve according to claim 1, wherein the valve body includes a flange portion (Examiner’s Annotated Figure 1) that engages with the mover (Figure 2), and the magnetic core downstream flow path is formed between the flange portion and the magnetic core (Figure 2, The flow paths radial boundaries are formed radially between the flange and core).
Regarding claim 10, Atsushi discloses the fuel injection valve according to claim 9, further comprising: an intermediate member (133) that forms a gap between the flange portion and the mover in a valve closed state (Figure 2), wherein the magnetic core downstream flow path is formed between an outer peripheral surface of the 
Regarding claim 11, Atsushi discloses the fuel injection valve according to claim 10, wherein an inner diameter on the downstream side of the magnetic core is larger than an inner diameter on an upstream side of the magnetic core (Figure 2, The inner diameter widens at the downstream end, make it larger than the inner diameter at the upstream end).
Regarding claim 12, Atsushi discloses the fuel injection valve according to claim 10, wherein a radial length of the mover upstream flow path is the radial length of the magnetic core downstream flow path or less (Figure 2, The radial length is less than the radial length of the magnetic core downstream flow path).
Regarding claim 13, Atsushi discloses the fuel injection valve according to claim 1, wherein the magnetic core downstream flow path is formed between an inner peripheral surface of the magnetic core and an outer peripheral surface of the magnetic core (Examiner’s Annotated Figure 1, The flow path is formed between the left inner peripheral surface, and the right outer peripheral surface of the magnetic core).
Regarding claim 14, Atsushi discloses the fuel injection valve according to claim 13, wherein the magnetic core downstream flow path is formed of a recess portion that is formed in an annular shape in the magnetic core and is recessed upstream (Examiner’s Annotated Figure 2, The path is annularly formed in the core and recesses in the upstream direction).
Regarding claim 15, Atsushi discloses the fuel injection valve according to claim 14, wherein the magnetic core includes a through-hole that is formed in a central axis direction of the magnetic core, and a communication hole that is formed in a radial 

    PNG
    media_image2.png
    474
    499
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752